O’BRIEN, J. (dissenting).
I do not concur in the conclusion reached by the presiding justice as to the effect of the recital in the appointment of the commissioners. The facts bearing upon such appointment are stated in the affidavit of the comptroller, and áre as follows:
“That subsequently to the passage of the said act, on or about the 8th day of June, 1894, James A. Deering, one of the commissioners, appointed under the provisions of chapter 537 of the Laws of 1893, having theretofore, and on November 10, 1893, resigned as one of said commissioners, and Daniel P. Hays having been appointed a commissioner in his place and stead under the provisions of said chapter 537 of the Laws of 1893, and having duly qualified, on or about the 15th day of November, 1893, Thomas F. Gilroy, then mayor of the city of New York, under the provisions of chapter 567 of the Laws of 1894, on 8th June, 1894, appointed Daniel Lord, James M. Varnum, and Daniel P. Hays as commissioners ‘to ascertain and pay the amount of damages to lands and buildings suffered by reason of changes of grades of streets and avenues made pursuant to chapter 721 of the Laws of 1887,’ and the said Daniel Lord, James M. Varnum, and Daniel P. Hays, and each of them, accepted the said appointment, and duly qualified as commissioners, under chapter 567 of the Laws of 1894, and thereafter entered upon the discharge of their duties as said commissioners.”
Here we have the statement that they “duly qualified as commissioners” under the Laws of 1894, and this is supplemented by evidence in the record that in the discharge of their duty they conformed to such law. Upon these facts, it seems to me, it would be giving too narrow and critical a construction to the language used in the appointment, which has reference to the law of 1887. This at best is but a mere recital, and should not be regarded as a limitation upon the powers of the commissioners. It was a very natural recital, for, as appears, such act of 1887 (chapter 721) was the original act which provided for ascertaining and paying the *392amount of damages for lands and buildings suffered by reason of the changes of grade, which, as amended by the Laws of 1893 (chapter 537), and as finally amended by the Laws of 1894 (chapter 507), comprises the legislation on the subject, and a mere reference to the original act therefore should not be held restrictive upon the powers and duties of the commissioners, who, as stated, “duly qualified,” and entered upon the discharge of their duties as commissioners, under the Laws of 1894.